Citation Nr: 1713935	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-00 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Noncommissioned Officers Association



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 RO decision that denied service connection for anxiety, claimed as PTSD. 

A Board hearing was requested and scheduled, but the Veteran withdrew his hearing request in October 2016.

The Board notes that in an October 2016 report of general information, the Veteran stated that he did not wish to appeal any contentions. He was advised that a written statement was needed. Since the Veteran has not submitted a withdrawal of his appeal in writing, the appeal remains pending. 38 C.F.R. § 20.204(b).

The evidence shows that the Veteran has been diagnosed with other psychiatric disorders, including anxiety disorder not otherwise specified (NOS), and dysthymia.  His claim therefore encompasses all of these diagnoses. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that the Veteran has filed a notice of disagreement at the RO concerning the issue of the proper effective date for an apportionment, as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO, and a statement of the case was issued in February 2017. In this case, the RO is currently in the process of adjudicating the appeal, a timely substantive appeal has not yet been filed, and the issue is not in appellate status. As such, no action will be taken by the Board at this time, and this issue presently before the RO will be the subject of a later Board decision, if ultimately necessary. 

FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has an acquired psychiatric disorder, including PTSD and anxiety disorder NOS which is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD and anxiety disorder NOS have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304 (f). If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f)(3).

The Veteran served on active duty from December 1965 to December 1967, including service in Vietnam from August 1966 to July 1967. During his period of service in Vietnam, he was a clerk and a personnel specialist. Service personnel records also show that he sometimes served on guard duty.

The Veteran is seeking service connection for PTSD based on his experiences during his tour of active duty in Vietnam. He described in-service stressors that are related to fear of hostile military or terrorist activity, to include seeing a person shot by a sniper, finding a dead young fellow who delivered the newspaper while on a night raid, and road bombs on convoys. He stated that he was afraid of dying. See his October 2011 stressor statement.

The Board finds that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service, and based on the foregoing, the Board finds that the presence of an in-service stressor related to the fear of hostile military or terrorist activity has been established.

Thus, the question becomes whether the Veteran suffers from PTSD as a result of his service. On this point, there are opinions in favor of and against the claim.

A September 2011 report of a private psychological examination performed by G.T., Ph.D. reflects that Dr. T. diagnosed PTSD, under the criteria of DSM-IV [DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition], based on traumatic events during service in Vietnam. He did not identify the specific traumatic events reported by the Veteran. He indicated that the Veteran had symptoms including persistent re-experiencing of traumatic events, recurrent distressing dreams of the events, anxiety and depression when exposed to cues related to the trauma, avoidance of discussions of Vietnam and war movies, feelings of detachment and estrangement from others, persistent sleep problems, hypervigilance, startle reaction, and persistent symptoms of irritability or outbursts of anger, among others. The Veteran reported that these symptoms had been present since he left Vietnam. 

VA outpatient treatment records reflect treatment for an acquired psychiatric disorder, variously diagnosed as dysthymia and PTSD. An October 2011 VA psychiatry note reflects that the Veteran reported chronic symptoms of depression and poor sleep for many years, which he states started during his service in Vietnam. He was in the Army and in Vietnam, working as a clerk in an office processing personnel paperwork. He was not in direct combat, but states they had to worry about snipers, and he once saw someone shot by a sniper. He states he slept only a couple of hours at a time since then, and has been bothered by reexperiencing symptoms, avoidance, hypervigilance and being irritable and angry. The diagnosis was dysthymia, rule out PTSD.

At a VA initial PTSD compensation examination in November 2011, the examiner noted that the Veteran had no history of mental health treatment in service, and recently began receiving such treatment. The VA examiner diagnosed anxiety disorder NOS, and noted that the Veteran had some PTSD symptoms. However, the examiner determined that the Veteran did not meet the full diagnostic criteria for a diagnosis of PTSD. The VA examiner opined that the Veteran's anxiety disorder NOS was at least as likely as not (50/50 probability) the result of service. 

In December 2011, a VA psychiatrist diagnosed dysthymia with PTSD symptoms.

In a January 2012 addendum medical opinion, the VA compensation examiner stated that he had reviewed the claims file and examination report, and reaffirmed his November 2011 opinion. He again opined that the Veteran's anxiety disorder NOS is at least as likely as not (50/50 probability) the result of service. The examiner noted that the Veteran discussed different stresses, including service stress. He opined that the Veteran did not meet the PTSD criteria, but did meet the criteria for a diagnosis of anxiety disorder NOS, and his anxiety disorder NOS is result of a combination of service stress (based on the Veteran's reports) plus other stress, which is why the opinion is given a 50/50 probability.

After review of the evidence of record, the Board finds that service connection for PTSD and anxiety disorder is warranted. While there is some medical evidence against the claim, the Board finds that the evidence is at least in equipoise as to whether the Veteran suffers from PTSD and anxiety disorder as a result of his active military service. Accordingly, the Veteran's claim for service connection for PTSD and anxiety disorder NOS is granted.


ORDER

Service connection for PTSD and anxiety disorder NOS is granted.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


